Citation Nr: 1034672	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-29 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for sinusitis, to include a 
sinus disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and C.T.


ATTORNEY FOR THE BOARD

Emily L. Tamlyn

INTRODUCTION

The Veteran served on active military duty from June 1968 to 
February 1970.  

These issues come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating action of the Department of 
Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In that decision, the RO denied 
claims for service connection for sinusitis, hepatitis C and 
confirmed and continued a previous denial of service connection 
for hypertension as secondary to service-connected diabetes 
mellitus.  

In February 2009, the appellant testified before the undersigned 
at a Board hearing.  A transcript of the hearing has been 
associated with the file.  

At the Board hearing, the Veteran raised a potential claim 
of service connection for a psychiatric disability 
(Transcript, p 11-13).  The Board does not have 
jurisdiction over this matter and it is referred to the 
agency of original jurisdiction for appropriate action.  

The RO denied claims for service connection for diabetic 
retinopathy and peripheral neuropathy of the upper and lower 
extremities in July 2007.  The Veteran did not file a notice of 
disagreement for this decision, and these matters are not before 
the Board at this time.  

The issues of service connection for sinusitis and hepatitis C 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
hypertension had its onset in service or within the first post 
service year; it is not etiologically related to active duty.  
CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, may 
not be presumed to have been incurred in service, and it not 
proximately due to or the result of his service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist 

In a December 2005 letter, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the appellant under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. 
§ 3.159(b) (2010).  The AOJ notified the Veteran of information 
and evidence necessary to substantiate his claims.  He was 
notified of the information and evidence that VA would seek to 
provide and the information and evidence that he was expected to 
provide.  In a March 2006 letter, the Veteran was informed of how 
VA determines disability ratings and effective dates, as required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records and private records have been 
associated with the claims file.  All reasonably identified and 
available medical records have been secured.  The Veteran 
received a VA examination for his claim for service connection 
for hypertension.  The Board finds the duties to notify and 
assist have been met.  

Legal Criteria and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service connection for certain diseases, such as hypertensive 
vascular disease, may also be established on a presumptive basis 
by showing that the disease manifested itself to a degree of 
10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  This 
presumption operates even though there is no evidence of such 
disease during the period of service.  Id.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1113.  

For VA compensation purposes, the term hypertension means that 
the diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101, note (1) (2010).  Also, hypertension or isolated 
systolic hypertension must be confirmed by readings taken two or 
more times on at least three different days.  Id.  The 
regulations show that there is a difference between being 
diagnosed with hypertension and having hypertension that is 
compensable for VA purposes.  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the 
Federal Circuit reiterated that under 38 C.F.R. § 1154(a) VA is 
required to give due consideration to all pertinent medical and 
lay evidence in evaluating a claim for benefits.  The Board must 
do more than look for a medical nexus in adjudicating claims with 
lay evidence; it must also discuss competence and credibility.  
The Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
noted that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the realm of 
the witnesses personal knowledge.  Id.  See also 38 C.F.R. 
§ 3.159(a)(2). (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, training 
or experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.)  Lay persons are not competent to offer opinions on 
matters like diagnoses or etiology because this requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
Federal Circuit, citing its decision in Madden, recognized that 
that Board had inherent fact-finding ability.  Id. at 1076; see 
also 38 U.S.C.A. § 7104(a) (West 2002).  In adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In 
determining whether lay evidence is satisfactory, the Board may 
consider the demeanor of the witness, internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

At the February 2009 Board hearing, the Veteran stated he started 
having high blood pressure when he was 28 or 30.  (Transcript, p 
8.)  He said he was claiming that hypertension or high blood 
pressure was secondary to his service-connected diabetes 
mellitus.  (Transcript, p 10.)  He felt the diabetes mellitus 
exacerbated or increased the severity of the high blood pressure.  
(Transcript, p 11.)  

In April 2005, the RO denied the claim for service connection for 
hypertension in part because the Veteran failed to report to a VA 
examination.  In November 2005, the Veteran asked that the claim 
be reopened and the RO readjudicated the claim.  

Service treatment records do not show treatment for hypertension.  
At an October 1969 examination, the Veteran's blood pressure was 
118/78.  At his February 1970 separation examination it was 
130/84.  

A June 2002 VA nutrition record shows that the Veteran was eating 
large amounts of food and not exercising.  The assessment was 
that the Veteran's hyperlipidemia (high cholesterol) and abnormal 
glucose were secondary to his morbid obesity.  He needed to 
restrict sodium due to his hypertension.  A January 2005 VA 
primary care note showed uncontrolled hypertension.  A March 2005 
VA problem list included benign essential hypertension and 
essential hypertension.  In June 2005, a VA primary care noted 
showed controlled hypertension.  

At an April 2006 VA hypertension examination, the Veteran claimed 
that his hypertension was secondary to his service-connected 
diabetes mellitus.  The claim folder was available and reviewed 
along with electronic health records.  It was noted that the 
Veteran was followed at the VA clinic for essential hypertension.  
VA records showed that the Veteran was under treatment for 
hypertension at least back to 2002; he was diagnosed with 
diabetes mellitus in 2004.  

The Veteran stated he had hypertension since he was diagnosed 30 
years ago (about 1976), but could not remember the exact date.  
The Veteran had a history of dyslipidemia and reported a history 
of cigarette smoking of less than half a pack per day for 20 
years.  He quit smoking in 1990.  He had a family history of 
heart disease.  He stated his hypertension has been uncontrolled 
despite regular usage of medication.  His only symptom was 
headache.  

Physical examination revealed a morbidly obese male at 274 pounds 
and a height of 67 inches.  His blood pressure was 120/76; 
122/80; and 118/78.  The examiner found no evidence of 
hypertensive heart disease or arteriosclerotic complications.  
Diagnostic and clinical tests were normal.  The diagnosis was 
essential hypertension.  

The examiner opined that a file review as well as the Veteran's 
history shows that the Veteran was diagnosed with hypertension 
prior to diabetes mellitus (diabetes mellitus was diagnosed in 
2004).  As a result, the examiner concluded that arterial 
hypertension was a condition that existed prior to the diabetes 
mellitus and was not related to diabetes mellitus.  

An August 2006 VA examination addendum for hypertension shows the 
examiner discussed whether the diagnosed hypertension had been 
aggravated by service-connected diabetes mellitus type II.  She 
referred to prior examination and stated that the Veteran had 
arterial hypertension for thirty years and was diagnosed with 
diabetes mellitus afterwards.  The examiner detailed several VA 
treatment records which showed the Veteran did not have diabetic 
retinopathy but did have uncontrolled hypertension until his 
medications were switched.  The examiner concluded that there was 
no evidence of permanent aggravation of hypertension due to 
service-connected diabetes mellitus.  The reason was because 
there was no renal involvement or evidence of diabetic 
retinopathy.  

At a June 2007 VA examination for the eyes, the Veteran was found 
to have refractive error, mild dry eye, and cataracts.  He did 
not have diabetic retinopathy.  

In January 2009, a statement was submitted by Dr. Vargas.  The 
doctor said the Veteran had been followed for diabetes mellitus, 
hypertension and other issues since October 2007.  The Veteran 
had changes in his treatment to diabetes mellitus.  He had 
received anti-hypertensive medications to control his diabetes 
mellitus.  Since the beginning of his treatment for both diabetes 
and hypertension multiple changes in treatment had been required 
to keep them under control better and avoid future complications.  

The Veteran's DD 214 shows he was in Vietnam from March 1969 to 
February 1970.  His military operational specialty was a lineman 
(telephone).  He does not claim, nor does the file show, 
participation in combat.  

As mentioned, the Board must do an analysis regarding competency 
and credibility of the Veteran's testimony when it comes to 
evaluating a claim for benefits.  As for competency, the Board 
finds the Veteran is competent to state he gets headaches.  
38 C.F.R. § 3.159(a)(2).  The Veteran is not shown to be a 
medical expert and the cause of hypertension is not something 
that is readily observable by a layman.   He is not competent to 
offer an opinion on the etiology of his hypertension.  The Board 
finds the Veteran has been relatively consistent as to this claim 
in terms of testimony and statements.  Caluza, 7 Vet. App. at 
511.  

The Board finds that service connection is not warranted for 
hypertension on a direct or secondary basis; also, hypertension 
is not aggravated by the Veteran's service-connected diabetes 
mellitus.  The Board relies on the April and August 2006 VA 
examiner opinions in coming to this conclusion.  The examination 
reports show the Veteran was observed and interviewed and the 
claims file was reviewed.  The examiner gave a rationale for the 
conclusions reached regarding service connection and aggravation.  
There is no evidence in the file, nor does the Veteran assert, 
that the Veteran had hypertension while in service.  

Dr. Vargas' January 2009 statement comments on the treatment and 
progress of diabetes mellitus and hypertension, but does not 
indicate whether hypertension is caused or aggravated by diabetes 
mellitus.  It is of relatively little probative value since it 
does not really comment on the etiology of hypertension.  

There is no showing that the presumption is in operation or that 
the hypertension, manifested to 10 percent within one year of 
service as required by 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307.  
The weight of the evidence is against the claim and the benefit 
of the doubt is not afforded the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  





ORDER

Service connection for hypertension, to include as secondary to 
service-connected diabetes mellitus, is denied.  


REMAND

The Veteran asserts he has sinusitis which has been present since 
service.  At the February 2009 Board hearing, he stated that 
while he was in service he was in an accident where a piece of 
ceiling hit his nose.  (Transcript, P 4-5.)  He said he always 
had sinusitis after that injury, but that he was not treated for 
sinusitis in service.  (Transcript, P 5.)  He had surgery for 
sinusitis after service.  (Transcript, P 6.)  

A November 1968 service treatment record shows sinus congestion 
along with other cold symptoms.  The assessment was upper 
respiratory infection.  In March 1969, the Veteran was in a car 
accident, but there is no information regarding a nose injury.  
An April 1969 service treatment record showed symptoms of an 
upper respiratory infection and nasal congestions; the impression 
was "flu-like syndrome."  An August 1969 record showed an 
impression of sinusitis.  

March 1992 private records show diagnoses of chronic bilateral 
maxillary sinusitis.  A discharge summary from the same month 
showed he had an operation and was improved on discharge.  In 
March 1992, a tissue report showed chronic inflammation, 
maxillary sinus mucosa polyps with retention cysts.  

A December 1999 Dr. Castillo record showed the Veteran had 
subjective rhinitis of about 3 days duration.  A March 2001 
record of what appears to be a private X-ray showed opacification 
of the right maxillary sinus; the impression was right maxillary 
sinusitis.  In December 2001, a Dr. Castillo diagnosed an acute 
exacerbation of chronic sinusitis.  In April 2002, a VA primary 
care record shows no sinus diseases were noted.  

The Veteran received a VA examination in August 2006.  The claims 
file was reviewed.  The examiner stated that there was "no 
evidence" of nasal or sinus pathology or any treatment of a 
nasal condition in the file.  The diagnosis was mild allergic 
rhinitis.  The examiner did not discuss the etiology of this 
disability, but only stated: "The disease primarily involves or 
originates from the nose."  

The Board cannot rely on an examination that is incomplete or 
uninformed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  
The August 1969 service treatment record showed a diagnosis of 
sinusitis, as did a December 2001 record from a Dr. Castillo.  
Records from 1992 detailing surgery are in the file.  It is not 
accurate to state that there is no evidence of nasal or sinus 
pathology or any treatment of a nasal condition in the file.  On 
remand, the Veteran should receive a new VA examination and the 
examiner should determine the etiology of any sinus disability.  

In the Veteran's September 2007 appeal, the Veteran thought that 
his hepatitis C was due to vaccines he was given.  At the 
February 2009 Board hearing, the Veteran stated he was first 
diagnosed with hepatitis C was sometime around 1992.  
(Transcript, P 7.)  He felt his hepatitis C was related to food 
he ate in Vietnam or to sexual relations, but not due to drug 
use.  (Transcript, P 7.)  He said he had no blood transfusions or 
tattoos.  (Transcript, P 7-8.)  He stated he never used drugs; 
with the exception that he used marijuana in Vietnam .  
(Transcript, P 8.)  He clarified that he did not use anything put 
in the arm.  Id.  

An October 1995 private liver biopsy showed cirrhosis.  A 
December 1997 private pathology record shows a diagnosis of 
chronic viral hepatitis C with moderate activity in cirrhotic 
stage.  An April 1998 laboratory report showed HCV RNA (hepatitis 
C virus ribonucleic acid test) was positive.  In September 1999, 
another laboratory report showed HCV RNA was negative.  

A December 1999 record from Dr. Castillo showed a past medical 
history of hepatitis C.  The Veteran reported that he used 
intravenous (IV) drugs when he was 17 years old (the Veteran was 
at age 17 from August 1967 to 1968).  He had no blood 
transfusions.  


The Veteran was screened by VA for hepatitis in April 2002.  The 
Veteran did not have a blood transfusion prior to 1992.  He did 
report the following: injection of illicit drugs (skin or IV); 
exposure to blood (skin or mucous membranes, for example, medical 
worker, combat casualty, needle stick injury) and multiple sexual 
partners.  

A March 2005 VA problem list dates the onset of chronic hepatitis 
and hepatitis C to 1990.  A June 2005 VA primary care note 
stated: "s/p hep c, completing treatment 5 years ago."  Normal 
liver enzymes were noted.  

The Veteran has not received a VA examination for his claim for 
service connection for hepatitis C.  The Veteran was scheduled 
for an examination in November 2006 and a November 2006 email 
from the RO shows he failed to report to the examination.  In the 
Veteran's December 2006 VA notice of disagreement, he stated he 
failed to report to a November 22, 2006 VA examination "due to 
health problems" and he would like to reschedule a new VA 
examination.  

Accordingly, the case is REMANDED for the following action: 

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
sinus disability.  The claims file and a copy 
of this remand must be made available to the 
examiner in conjunction with the examination.  

For any sinus disability found, the examiner 
should indicate whether it is at least as 
likely as not that it had its clinical onset 
in service or is otherwise related to active 
duty.  All opinions and conclusions expressed 
must be supported by a complete rationale.  

The examiner should reference: 

*	August 1969 service treatment record 
showing a diagnosis of sinusitis;
*	December 2001 record from Dr. Castillo 
with a diagnosis of sinusitis; and 
*	March 1992 surgery records on the 
sinuses.  

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
hepatitis C.  The claims file and a copy of 
this remand must be made available to the 
examiner in conjunction with the examination.  

The examiner should indicate whether it is at 
least as likely as not that hepatitis C had 
its clinical onset in service or is otherwise 
related to active duty.  All opinions and 
conclusions expressed must be supported by a 
complete rationale.  

The examiner should reference: 

*	The December 1999 record from Dr. 
Castillo;
*	The VA screening for hepatitis in April 
2002; 
*	2005 VA progress notes referencing onset 
of hepatitis C in 1990; and 
*	February 2009 hearing testimony

3.  Re-adjudicate the claims of service 
connection for a sinus disability and 
hepatitis C.  If the decision remains in any 
way adverse to the Veteran, provide a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative.  The SSOC 
must contain notice of all relevant actions 
taken on the claim for benefits, to include 
the applicable law and regulations considered 
pertinent to the issue remaining on appeal.  
An appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


